t c memo united_states tax_court jack lane taylor petitioner v commissioner of internal revenue respondent docket no filed date jack lane taylor pro_se russell d pinkerton for respondent memorandum findings_of_fact and opinion armen special_trial_judge respondent determined a deficiency in petitioner's federal_income_tax for the taxable_year in the amount of dollar_figure the issue for decision is whether petitioner is entitled to a deduction for a charitable_contribution under sec_170 we hold that he is not findings_of_fact some of the facts have been stipulated and they are so found petitioner resided in indianapolis indiana at the time that his petition was filed with the court during the year in issue petitioner donated dollar_figure to the indianapolis baptist temple ibt in the previous year on date the service had determined that ibt no longer qualified as an organization described in sec_170 and by announcement 1995_19_irb_14 deleted ibt from the list of organizations contributions to which are deductible under sec_170 on his joint federal_income_tax return petitioner claimed a deduction in the amount of dollar_figure for a charitable_contribution by notice_of_deficiency respondent determined that petitioner was not entitled to any deduction for a charitable_contribution because petitioner had failed to substantiate any such contribution and further that ibt was not all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure throughout this opinion we use the words donation and donate for convenience only and not to imply any legal conclusion an organization described in sec_170 at trial respondent conceded the substantiation issue opinion sec_170 allows as a deduction any charitable_contribution as defined in sec_170 that is made during the taxable_year as pertinent here sec_170 defines a charitable_contribution as a contribution or gift to or for_the_use_of a corporation trust or community chest fund or foundation which is organized and operated exclusively for religious purposes provided that none of the net_earnings inures to the benefit of any private individual see sec_170 see also sec_501 qualified entities under sec_170 are essentially those organizations that qualify for an exemption from tax under sec_501 see eg 91_tc_615 87_tc_1285 affd without published opinion 838_f2d_1215 6th cir deductions are a matter of legislative grace and taxpayers must satisfy the specific requirements of the deductions they claim see 292_us_435 taxpayers bear the burden of proving their entitlement to the deductions they claim see rule a 503_us_79 290_us_111 81_tc_806 affd without published opinion 767_f2d_931 9th cir these rules apply with equal force to deductions claimed for charitable_contributions see davis v commissioner supra petitioner concedes that during the year in issue ibt was not an organization defined in sec_501 and by implication we understand him not to assert that ibt is an organization defined in sec_170 rather petitioner contends that his donations to ibt are deductible because ibt is not a corporation but a church as a church petitioner contends ibt is exempt from having to meet the requirements of sec_170 he relies on sec_508 for support for his position sec_508 a provides that churches their integrated_auxiliaries and conventions or associations of churches are excepted from the general_rule of sec_508 sec_508 provides that organizations described in sec_501 and organized after date are required to apply formally for recognition of their tax-exempt status thus sec_508 simply relieves churches from applying for a favorable determination_letter regarding their exempt status as required by sec_508 nothing in sec_508 c cf sec_7491 effective for court proceedings arising in connection with examinations commencing after date relieves a church from having to meet the requirements of sec_501 in fact it is clear that when the commissioner determines that an organization is not entitled to an exemption as a church as is the case for ibt its contributors must prove the church’s right to an exemption under sec_501 in order to be entitled to a deduction for their contributions ’ see riemers v commissioner tcmemo_1981_456 hall v commissioner tcmemo_1980_576 affd 676_f2d_692 4th cir brown v commissioner tcmemo_1980_553 sec_1_508-1 income_tax regs petitioner’s position is based on the assertion that ibt was not required to meet the requirements of sec_170 and c and he did not introduce any evidence at trial to establish that ibt was an organization defined in those sections having failed to carry his burden of proving that ibt qualifies as a religious_organization under sec_170 petitioner is not entitled to a charitable_contribution_deduction for his donations to ibt cf hall v commissioner supra cf sec_7428 which validates up to dollar_figure per contributor where the donee has instituted proceedings under sec_7428 to contest the revocation of the donee’s status there is nothing in the record to suggest that this provision has any application in the present case to reflect our disposition of the disputed issue decision will be entered for respondent
